COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION




Case number:            01-13-00797-CV


Style:                  Alexandra Burns, Appellant v. Michael Donald Burns, Appellee


Type of motion:         Motion for rehearing filed April 25, 2014


Party filing motion:    Appellant



         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court


Panel consists of Justices Keyes, Bland, and Brown.




Date: May 15, 2014